Memobahdum Per Curiam.
The prospective tenant National Bulk Carriers, Inc., is not a “ war contractor ” within the meaning and intent of subdivision (o) of section 2 of chapter 315 of the Laws of 1945 (amdg. L. 1945, ch. 3); it is not engaged in manufacturing, producing or selling vital war materials necessary to the active prosecution of the war; - its business, admittedly, is solely that of operating a fleet of tankers, hence the landlords have not brought themselves within subdivision (o) of section 2 or subdivision-'(g) of section 8 of said Law. The petition is also jurisdictionally defective in failing to allege and set forth facts showing that the prospective tenant with whom the lease was made came within and qualified as a war contractor under subdivision (o) of section 2. The mere allegation that the premises were leased to a “ war contractor ” is but an allegation of-a conclusion; no facts are set forth showing that such prospective tenant was a “ war contractor ” as defined by said provision. There are also other errors presented by appellant which we regard as serious but we deem it unnecessary to pass upon them in view of our conclusion that for the reasons here stated the final order must be reversed and the petition dismissed.
The final order should be reversed, with $30 costs and final order directed in favor of tenant, with costs. Appeal from order dismissed.
■ Hammeb and Bdeb, JJ., concur; Shiehtag, J., concurs in result.
Final order reversed, etc.